Title: Henry M. Brackenridge to Thomas Jefferson, 30 May 1814
From: Brackenridge, Henry Marie
To: Jefferson, Thomas


          Sir, Baton Rouge 30th May 1814
          I take the liberty of expressing the sense of gratitude which I feel, at the flattering notice you have been pleased to take, of the volume lately published by me, on the subject of Louisiana. I am truely sensible, that, it is exceedingly emperfect; and further oppertunities, of information, have disclosed many errors. This, induces me, to think of a second edition, should the
			 first, meet with a ready sale. I regard the work, merely as a contribition towards something of a higher kind, which, I hope, may be undertaken by some one, possessed of the necessary qualifications: should this be the
			 case, instead of attempting a second edition, I will be content, to become a correspondent, and a contribitor, in this way, as far as my information will enable me.
          I might make appologies for the defects which occur in the volume, but I know that according to correct principles these are inadmissible, for no man ought to appear before the publick with his work until completely satisfied that it has received all the finish which it be may be in his power to bestow; Indeed, I have done wrong in publishing so soon, but I was actuated by a belief that a regular work on such a subject could not be expected from one whose pursuits were of a different nature, and in some degree incompatible with the undertaking. My essays were hastily written, and in irregular desultory manner, often in the bar room of a country tavern, or in a boat as I passed along, and not composed in privacy and retirement. They were printed at the distance of two thousand miles from me, the manuscript forwarded by mail generally as it was written.
          Louisiana, is at this moment far from being prosperous. The pressure of war has been more severely felt here than in any other state of the Union. The scenes of calamity and distress are very numerous
			 in the city; in the country they are less striking, because for notwithstanding, the diminution in value of propety of all kinds, and the numerous sacrafises for the payment of debts, the obsolite means of subsistence are still possessed. It is not the case in the city.
			 The merchants and the banks have but small real capital, and commerce ceasing their
			 credit no longer buoys them up. There have been many failures, and the banks three in number no longer pay
			 their bills in sp notes; nothing but a mutual sense of danger, and a dread of the possible extent of the mischief prevented their total failure. Bank notes have therefore lost their former currency and many are unwilling to take them unless at a considerable discount. Persons who have thousands in notes can with difficulty purchace previsions in market. New Orleans has undergone a surprising depopulation within the last eighteen months.
          I contemplate passing through Virginia this coming Autumn or the Spring following, and hope to have it my power to pay my respects in person at Monticello.
          I am, Sir, with great respectYour most obedt Hmble Servant.H: M: Brackenridge
        